Citation Nr: 0818277	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  02-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pinched nerve in the 
neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from April 1976 through April 
1980 and from December 1981 to December 1985.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

There is no competent medical evidence showing that any 
current cervical spine disability initially manifested as a 
result of the veteran's active service.


CONCLUSION OF LAW

The veteran's cervical spine disability was not incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a pinched nerve 
in her neck.  For service connection, the claims folder must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
See Pond v. West, 12 Vet. App. 341, 346 (1999). In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

A review of the record reveals that the veteran has had a 
variety of issues related to her cervical spine during and 
since service.  She claims that during her first period of 
active duty, between April 1976 and April 1980, she suffered 
a pinched nerve in her neck.  The service medical records for 
that period are unavailable; however, at her November 2002 
Travel Board Hearing, she testified that she did not report 
to sick call for treatment of that injury, and that her first 
treatment of the cervical spine was during her second period 
of active duty.  See hearing transcript at pages 7-8.  Thus, 
there is no prejudice to the veteran by not having these 
service records, as she herself reported that there would be 
no evidence to support her claim found therein.  

The service medical records for the second period of service 
show that the veteran sought treatment for neck pain in 
October 1983 following an injury while wrestling.  Five days 
later, her pain was gone and her range of motion was within 
normal limits, but there was stiffness and muscle spasm.  An 
x-ray at that time reported that the normal curvature of the 
cervical spine was "somewhat distorted," which "may be 
related to muscle spasm."  No further treatment is noted in 
that period of service.  The November 1985 separation 
examination merely notes that the veteran had frequent 
headaches since the 1983 neck injury.  The Board notes that 
the veteran is already service connected for headaches.

Following service, the first evidence of treatment for any 
symptom involving the cervical spine is found in 1998 
treatment records from a private physician.  A September 1998 
x-ray of the cervical spine revealed degenerative disc 
disease, and the treatment notes also indicate cervicogenic 
headaches.  This physician noted the veteran's reported 
history of a neck injury in service, but made no suggestion 
that the current degenerative disc disease was connected to 
any past injury.  The veteran reported at her hearing that 
she received private treatment prior to 1998, but she could 
not recall the name of the physician.  See hearing transcript 
at page 12.  Thus, the first evidence of post-service 
treatment of the neck is found in the 1998 records, some 
thirteen years after the veteran's discharge from active 
duty.  There is no further treatment for the neck for the 
following six years.  In March 2004, VA outpatient treatment 
records show a reported history of neck pain, but this was in 
association with a neurological consultation regarding 
symptoms surrounding the veteran's migraine headaches.  Later 
that year, in August 2004, VA records show that the veteran 
sustained a serious cervical spine injury while surfing.  An 
October 2004 VA record notes the injury as a decompression 
fracture of C3-6, for which she was in physical therapy at 
that time.

Following a Board remand, the veteran was afforded a VA 
examination in March 2005.  The examiner gave a detailed 
summary of the veteran's medical history, including mention 
of the 1983 treatment noted in service, as well as the 
private post-service treatment, and the 2004 VA treatment 
documenting the surfing injury.  At the time of examination, 
the veteran reported aching pain that increased with 
excessive movement and change of weather.  She did report 
paresthesias in the hands and lack of sensation in the feet, 
which the examiner attributed to the 2004 surfing accident.  
Range of motion was noted as limited.  The examiner concluded 
by noting that there is no evidence of a pinched nerve in the 
neck, which the veteran claims should be service connected.  
The examiner went on to report that the veteran had some 
muscular soreness in the trapezius and sternocleidomastoid 
muscles due to the wrestling injury during service, but no 
evidence of sequelae.  The examiner concluded by stating that 
the current symptoms related to the cervical spine can be 
attributed to the cervical spinal cord injury in 2004.

While the Board appreciates the veteran's belief that her 
current cervical spine disability is related to her active 
service, there is simply no competent medical evidence 
establishing that fact.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992). Competent medical evidence 
that the veteran has a current cervical spine disability as a 
result of an in-service incurrence is required for service 
connection.  The record in this case is devoid of such 
evidence.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the veteran's 
claim suggests that the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
The veteran's claim for service connection for a pinched 
nerve in the neck is denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of her service connection claim. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran letters in July 2001, March 2003, June 
2004, and July 2005 informing her of the evidence necessary 
to establish service connection. The veteran was notified of 
what was necessary to establish her claim, what evidence she 
was expected to provide, and what VA would obtain on her 
behalf. The July 2005 letter also asked the veteran to send 
VA any pertinent evidence she possessed.  Thus, this letter 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2007). 
In a March 2007 letter, the veteran was also informed of the 
type of evidence necessary to establish an effective date and 
a disability rating, as is required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the veteran in substantiating 
her claims under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements, her VA and private treatment records, and the 
March 2005 VA examination report have been associated with 
the claims folder.  The service medical records for the 
veteran's second period of service are of record, but the 
records from her first period of service could not be 
located.  See June 2004 statement from the National Personnel 
Records Center.  The RO did notify the veteran of the 
inability to obtain the records in accordance with 38 C.F.R. 
§ 3.159(e) (2007).  She was given the opportunity to send VA 
any evidence she had in that regard, but did not respond to 
VA's July 2005 letter.  

The veteran also requested a Board hearing and was afforded 
one in November 2002 before the undersigned Acting Veterans 
Law Judge.  The hearing transcript is of record.  

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for a pinched nerve in the 
neck is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


